Gtlfillan, C. J.
This is an appeal from an order denying a new trial. The action was to recover the contract price for a lot of wood furnished, as plaintiff alleges, to defendant. The points made here are that the court below erred in giving to the jury certain instructions requested by *520plaintiff, and that there is not sufficient evidence to justify the verdict.
The plaintiff, at the trial, made to the court four separate and distinct requests for it to charge, and the court gave the charges as requested. The first two contained only propositions of fact, the facts stated in them being undisputed. The second two contained propositions of law conceded to be correct, the facts referred to in them, as the basis of the propositions of law, being other than those stated in the first two requests. It is conceded that each of the four requests, by itself, is correct; but it is contended that, in finding upon the third and fourth requests, the jury ought not to have considered at all the facts stated in the first two, and that, from the court charging with respect to those facts, the jury may have been misled to believe that they might so consider them. It is barely possible that they may have been so misled. If the defendant apprehended danger of that, it ought to have called the attention of the court below to it, by a request to charge that, in passing upon the last two instructions, the jury should disregard the facts stated in the first- two, and not having done so, defendant cannot insist upon it here.
As we sustain the decision of the trial court on the sufficiency of the evidence to justify the verdict, we do not deem it necessary to discuss -it in detail. There was enough to leave the case to the jury. The order appealed from is affirmed.